Citation Nr: 1002881	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-29 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement for medical care and 
services rendered at Albany General Hospital on July 11, 
2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION


The Veteran had active service from September 1989 to 
September 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Portland, Oregon, which denied the claim for payment or 
reimbursement of unauthorized medical services.  The 
Veteran's disagreement with this denial led to this appeal.



FINDINGS OF FACT

1.  Service connection is in effect for posttraumatic stress 
disorder (PTSD) and the Veteran received psychiatric care at 
a private facility on July 11, 2005.

2.  The Veteran's care on July 11, 2005 was not authorized in 
advance and was not rendered in a medical emergency, nor was 
the initial evaluation and treatment for a condition of such 
a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  



CONCLUSION OF LAW

The requirements for payment or reimbursement for medical 
care and services rendered at Albany General Hospital on July 
11, 2005 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
notification obligation in this case was accomplished by way 
of a letter from the VAMC to the Veteran dated in June 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  As neither the Veteran or 
his representative have indicated any prejudice caused by 
inadequate notice or timing error, the Board finds no basis 
for finding prejudice against the Veteran's appeal of the 
issue adjudicated in this decision.  See Shinseki v. Sanders, 
129, S. Ct. 1696.  

The VAMC also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A, as indicated under the facts and 
circumstances in this case.  The Veteran and his 
representative have not made the VAMC or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal (other than 
association of the claims file, discussed in the next 
paragraph).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  As 
discussed in greater detail below, the Board finds that an 
opinion regarding whether the treatment was for a medical 
emergency is not required based on the finding that the 
Veteran's statements regarding this treatment are not 
credible. 

The Board is aware that the representative has requested that 
the appeal be remanded to attach the claims file to the 
duplicate Combined Health Record (CHR) currently before the 
Board.  The resolution of this appeal is based on findings 
regarding the credibility of statements the Veteran has made 
regarding the nature of the treatment he received on July 11, 
2005.  The CHR contains the Veteran's statements regarding 
the treatment he received on July 11, 2005 and copies of the 
treatment he received on this date.  The Board acknowledges 
that this treatment was for psychiatric symptomatology and 
that the Veteran is service-connected for a psychiatric 
disability.  The Board cannot find, and the representative 
did not indicate, any element of the claim that would be 
answered by review of the claims file.  Thus, the Board 
cannot find a basis for finding that review of the claims 
file would be relevant to the outcome of this appeal.  
Therefore, the Board will proceed to the merits of the 
Veteran's appeal.

Law and Regulations

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  See 38 C.F.R. § 17.54.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728."  See 
Malone v. Gober, 10 Vet. App. 539, 541 (1997).

The implementing regulation for 38 U.S.C.A. § 1728, 38 C.F.R. 
§ 17.120, provides circumstances under which the not 
previously authorized medical services may be paid.  In 
pertinent part, the regulation provides that payment or 
reimbursement may be paid:  (1) For any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (2) the care 
and services not previously authorized were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (3) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them before hand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  See 38 C.F.R. § 17.120.

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, "all three statutory 
requirements would have to be met before reimbursement could 
be authorized." Malone, 10 Vet. App. at 542 (citations 
omitted).

Another avenue for repayment is provided under 38 U.S.C.A. 
§ 1725 and is known as the Millennium Bill.  It provides 
criteria under which payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities will, under certain conditions, be provided.  The 
regulation that implements the Millennium Bill, 38 C.F.R. 
§ 17.1002, outlines nine conditions that must be met before 
payment or reimbursement of emergency services in non-VA 
facilities may be made.  Failure to satisfy any of the 
criteria listed below precludes VA from paying unauthorized 
medical expenses incurred at a provide facility.  See 
38 C.F.R. § 17.1002.  

Among these conditions are:  (1) The claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
[this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part]; (2) A VA or other federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); and (3) a veteran is 
not eligible for reimbursement under 38 U.S.C.A. § 1728 for 
the emergency treatment provided (38 U.S.C.A. § 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

Review of the record reveals that service-connection is in 
effect for disabilities, including PTSD, rated as 70 percent 
disabling.  On July 11, 2005, the Veteran sought private 
emergency treatment for psychiatric symptoms.

The treatment record shows that the Veteran sought treatment 
for "concern of depression."  The clinician completing the 
record noted that the Veteran had awoken to find his wife 
unconscious and unresponsive.  The Veteran's wife was found 
to have taken a "massive overdose."  The clinician wrote 
that the Veteran had depression issues and was quite upset.  
A list of the Veteran's current medications was listed.  
Review of the Veteran's systems revealed that he did not have 
physical problems, with no chest pain or shortness of breath.  
There was no confusion.  Physical examination revealed that 
he was conscious, alert, and relatively cooperative, but 
complaining of depression.  His vital signs were noted to be 
stable.  In an addendum, however, the findings of his general 
physical examination were amended to read that he was 
"conscious, alert and cooperative" but that he was "quite 
anxious and upset."  He was noted to not be hallucinating.

The clinician noted that the evaluation revealed that the 
Veteran had depression and PTSD that had worsened over the 
"last few hours after his wife's suicide attempt and 
hospitalization."  Diagnosis was acute and chronic 
depression and PTSD.  It is noted that the Veteran was 
discharged in satisfactory condition.

The private hospital sought payment from VA for these 
psychiatric services.  The VAMC denied the claim, finding 
that the treatment was for a non-emergency.  The Veteran 
filed a Notice of Disagreement.  He contended that he was 
having severe withdrawal symptoms at the time of the 
treatment from not receiving his medication on time.  He 
reported that he was experiencing extreme anxiety, nausea, 
headaches, as well as other symptoms.  The Veteran described 
as length a VA computer problem that he contended led to him 
not receiving his medications timely.  He wrote that he spent 
hours on the phone attempting to fix this issue.  The Veteran 
also reported that he had no way to get to the Portland VAMC.  
He reported that a VA nurse informed him that it was time to 
go to the local emergency room.  The Veteran reported that he 
had followed everything that VA had told him to do.

In his Substantive Appeal (VA Form 9), the Veteran reiterated 
that the failure to receive medication was the fault of VA 
and he was experiencing severe symptoms for a service-
connected disability.

Analysis

The Board finds that entitlement to payment or reimbursement 
of unauthorized medical expenses rendered at Albany General 
Hospital on July 11, 2005 is not warranted.  The Veteran has 
not contended that the care and services were previously 
authorized.  The Veteran receives compensation for PTSD.  The 
treatment in question was for psychiatric symptoms.  
Therefore, the Board finds that the treatment was for a 
service-connected disability.  

The Veteran's disagreement with the denial of payment or 
reimbursement is based on the contention that his symptoms 
worsened while he was attempting to get prescriptions filled 
and that he was having withdrawal symptoms.  He has asserted 
that he did not have a way to travel to the VAMC, although he 
has not explained the reason this travel was not feasible.  
There is no evidence that he went to the private facility by 
ambulance.  As the VAMC denied the claim on the basis that 
the treatment was for a non-emergency, however, the Board 
will evaluate this appeal under this element of the claim.

The VAMC considered the claim both under the criteria for a 
service-connected disability and under the Millennium Bill.  
Although the standards are somewhat different, each set of 
criteria require that the treatment not simply be for routine 
care.  Under the criteria for a service connected disability, 
the regulation requires that the care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.  See 38 C.F.R. § 17.120(b).  Under the Millennium 
bill, the regulation provides the treatment must be for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  The regulation, as outlined above, further describes 
this element and makes clear that this is a modified 
subjective standard, and that acute symptoms such as severe 
pain may lead the Veteran to conclude that the failure to 
seek immediate medical attention would result in placing his 
health in serious jeopardy.  See 38 C.F.R. § 17.1002(b).

The Veteran has asserted that his symptoms worsened while on 
the phone awaiting to get prescriptions filled and that VA 
instructed him to go to the local emergency room.  The 
treatment record documenting the private treatment reveals a 
different situation, involving symptoms of depression 
following his wife's overdose.  There is no description of 
this involving an immediate emergency, although the clinician 
completing the record notes that the Veteran's symptoms had 
worsened.  The clinician, however, does not detail any 
description that the Veteran had needed immediate care or 
that he had run out of prescriptions.  

In this appeal, the Veteran's appeal has been based on his 
contention that VA failed to timely fill prescriptions and 
that this led to him having a medical emergency due to 
withdrawal symptoms.  The hospital's record of this treatment 
reveals that the treatment was for psychiatric symptoms, but 
there is no indication that the symptoms were due to lack of 
prescriptions/withdrawal symptoms.  Instead, the symptoms are 
noted to have arisen due to his wife's overdose.  The Board's 
finds that the private treatment record is more probative 
evidence on the question of the reason for the treatment on 
the basis that it was made closer in time to the treatment 
and made prior to the claim on appeal.  That is, the record 
was made prior to the Veteran having an interest in the 
treatment being for certain purposes.

Based on the substantial disparities between the Veteran's 
description of the reasons for his treatment on July 11, 2007 
and that revealed by review of the private record of 
treatment on that day, the Board finds that the Veteran's 
statements regarding the purpose of this treatment to not be 
credible.  Thus, as the Board finds his statements to lack 
credibility, they do not provide a basis for finding an 
emergency situation under either the standard forth in 
38 U.S.C.A. § 1725 and 1728.  See 38 C.F.R. §§ 17.120, 
17.1002.  As discussed above, the treatment record, itself, 
does not indicate that the Veteran was in an emergency, and 
that was the opinion of the VA staff who reviewed the medical 
evidence.  Therefore, the record does not provide a basis for 
finding that the private treatment provided met the criteria 
listed in 38 C.F.R. § 17.120(b) or 38 C.F.R. § 17.1002(b).  
As this element is not met under either set of criteria, the 
claim for payment or reimbursement is not substantiated.

Therefore, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Thus, the benefit of the doubt doctrine is not 
applicable and the claim for payment or reimbursement for 
medical care and services rendered at Albany General Hospital 
on July 11, 2005 is denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Payment or reimbursement for medical care and services 
rendered at Albany General Hospital on July 11, 2005 is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


